DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments regarding claims 1-20 filed 04/06/2021 have been fully considered but they are not persuasive.
Regarding the argument that the receiver 203 of Meneses cannot be interpreted as headset accessory because it has a processing circuitry, the examiner argues that the receiver 203 is interpreted as accessory because it applies audio processing to audio received from a sound source like a game console. The examiner argues for example that reference US 2012/0014553 A1 in Fig 10B discloses an audio accessory comprising audio processing and LED signals controls. Moreover, the examiner argues for example that reference US 20110167176 A1 discloses in Para [0058]-[0061] a relay accessory between a sound source and a headset wherein the relay accessory comprises signals processors and analog digital converter, indicator lights. Therefore, the examiner maintains his interpretation of the receiver as an accessory to a headset.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1 -2, 4-7, 9-11,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1).
Regarding claim 1, Meneses et al disclose a system comprising: a headset accessory that comprises circuitry (Meneses et al; Fig 4; headset receiver 203), wherein: said headset accessory is configured to mechanically attach to an audio headset comprising speakers and a microphone (Meneses et al; Fig 4; headset 206 has microphone and speaker); said circuitry of said headset accessory is operable to establish a link to said audio headset (Meneses et al; Para [0056]; Fig 4; interface 433 establishes a link between headset accessory 203 and headset 206), wherein said link supports conveyance of gaming information between said circuitry and said audio headset (Meneses et al; Para [0056]; headset accessory 203 and headset 206 exchanges gaming audio); and said circuitry of said headset accessory causes display of a characteristic of a user of the headset (Meneses et al; Para [0058]; display user avatar on headphone display), but do not expressly disclose said headset accessory is configured to mechanically attach to an audio headset; said circuitry alters, based on said gaming information, a voice of a user received from said microphone of said audio headset to sound like a different person or game character. However, Bracken et al disclose an audio processing device said circuitry alters, based on said gaming information, a voice of a user received from said microphone of said audio headset to sound like a different person or game character (Bracken et al; Para [0011 ];[0039]). It would have been obvious to one of the ordinary skills in the art before the 

Regarding claim 2, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al disclose the system of claim 1, but do not expressly disclose wherein said headset accessory is disc shaped. However, Pong et al disclose a headset accessory wherein said headset accessory is disc shaped (Pong; Fig 2). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the mechanical attachment taught by Pong as accessory attachment taught by Meneses because both disclosures teach accessories attachment to headphones. The motivation to do so would have been to provide a plurality of accessory integration to the headset.

Regarding claim 4, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al disclose the system of claim 1, wherein a state of said circuitry is controlled based on said gaming information received from said audio headset via said link (Meneses et al; Para [0069]; [0070]; processor is controlled by user profile and input mechanism from headset).

Regarding claim 5, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al disclose the system of claim 4, wherein said circuitry comprises one or more light emitting diodes (Meneses et al; Fig 4; LED 436).

Regarding claim 6, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al disclose the system of claim 5, wherein said state of said circuitry comprises an on/off state and/or color of said one or more light emitting diodes (Meneses et al; Para [0062]).

Regarding claim 9, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al disclose the system of claim 1, wherein said gaming information comprises characteristics of audio being processed by said audio headset (Meneses et al; Para [0068]; [0069]; audio profile and user profile).

Regarding claim 10, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al disclose the system of claim 9, wherein a state of said circuitry is controlled based on said characteristics of said audio (Meneses et al; 

Regarding claim 11, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al disclose the system of claim 1, but do not expressly disclose wherein: said circuitry comprises nonvolatile memory; and said nonvolatile memory stores parameter settings for configuring audio processing circuitry of said audio headset (Meneses; Para [0065]).

Regarding claim 7, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al disclose the system of claim 4, wherein said circuitry comprises a liquid crystal display (LCD) (Meneses Para [0074]).

Regarding claim 15, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al disclose the system of claim 1, wherein said inductive link communicates bias current, bias voltage, and/or information signals to said audio headset (Meneses et al; Para [0069]; [0070]; headset accessory 203 transmit L game audio to headset 206).

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1) and further in view of Groesch (US 8,213,666 B2).
Regarding claim 3, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al disclose the system of claim 2, wherein: said audio headset comprises a speaker and circuitry housing with an ear cup mounted to a first side of said speaker and circuitry housing (Meneses et al; Fig 3), but do not expressly disclose said headset accessory is configured to attach to said housing such that, when attached, said headset accessory covers a surface of said speaker and circuitry housing that is opposite said first side of said speaker and circuitry housing. However, Groesch et al disclose a headset accessory wherein said headset accessory is configured to attach to said housing such that, when attached, said headset accessory covers a surface of said speaker and circuitry housing that is opposite said first side of said speaker and circuitry housing (Groesch et al; Fig 2). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the accessory attachment taught by Groesch to attach the accessory taught by Meneses to the headset because both disclose headphone accessory integration to a headset. The motivation to do so would have been to reduce the complexity of the design of the headset.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1) and further in view of Yang (US 2012/0007562 A1).
Regarding claim 14, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al disclose the system of claim 1, but do not .

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1) and further in view of Vincent et al (US 2009/0048070 A1).
Regarding claim 8, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al disclose the system of claim 7, but do not expressly disclose wherein said characteristic of said user of the headset is displayed on said LCD and comprises an age level of said user. However, Vincent et al disclose .

Claim 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1).
Regarding claim 18, Pong et al disclose a method comprising: performing by circuitry in a headset accessory (Pong et al; Para [0050]; control circuit 322) that is configured to mechanically attach to an audio headset on a surface of said audio headset that is opposite an ear cup of said audio headset (Pong et al; Fig 2), said audio headset comprising speakers (Pong et al; Fig 2; speaker assemblies 108) and a microphone (Pong et al; Fig 2; speaker assemblies 108); upon attachment to said audio headset, establishing a link to said audio headset (Pong et al; Fig 2; link 208); but do not expressly disclose a headset comprising a headset; upon establishing said link to said audio headset, using said link for conveyance of gaming information; altering, based on said gaming information, a voice of a user received from said microphone of said audio headset to sound like a different person or game character; and causing display of a characteristic of a user of the headset on a display. Flowever, 

Regarding claim 19, Pong et al in view of Meneses et al and further in view of Bracken et al disclose the method of claim 18, but do not expressly disclose 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1) and further in view of Bonanno (US 2012/0014553 A1).
Regarding claim 12, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al disclose the system of claim 11, but do not expressly disclose wherein said parameter settings stored in said nonvolatile memory of said headset accessory are associated with a particular video game. However, Bonanno discloses an audio circuitry with a memory with preset parameters wherein said parameter settings stored in said non- volatile memory of said headset 

Regarding claim 13, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al disclose the system of claim 11, but do not expressly disclose wherein said parameter settings stored in said nonvolatile memory of said headset accessory are associated with a particular game player. However, Bonanno discloses an audio circuitry with a memory with preset parameters wherein said parameter settings stored in said non- volatile memory of said headset accessory are associated with a particular video game (Bonanno; Para [0013]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the parameters settings taught by Bonanno as control signals in the circuitry taught by Meneses because both disclosures teach transmission of preset parameters to a processor for audio processing. The motivation to do so would have been to improve the audio effect to the user of the audio device.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) .
Regarding claim 20, Pong et al in view of Meneses et al and further in view of Bracken et al disclose the method of claim 18, but do not expressly disclose wherein: said circuitry comprises nonvolatile memory; said nonvolatile memory stores parameter settings for configuring audio processing circuitry of said audio headset; and said information includes said parameter settings from said headset accessory to said audio headset. However, Bonanno discloses an audio circuitry with a memory with preset parameters wherein: said circuitry comprises nonvolatile memory; said nonvolatile memory stores parameter settings for configuring audio processing circuitry of said audio headset; and said information includes said parameter settings from said headset accessory to said audio headset (Bonanno; Para [0045]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the parameters settings taught by Bonanno as control signals in the circuitry taught by Pong in view of Meneses because both disclosures teach transmission of preset parameters to a processor for audio processing. The motivation to do so would have been to improve the audio effect to the user of the audio device.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1) and further in view of Willis et al (US 2007/0299723 A1).
Regarding claim 16, Soelberg et al in view of Young et al and further in view of Bracken et al and further in view of Fadell and further in view of Hayashi et al disclose the system of claim 1, but do not expressly disclose wherein said gaming information comprises an identification of which game is being played. However, Willis et al disclose a video game processor wherein said gaming information comprises an identification of which game is being played (Willis et al; Para [0023]-[0025]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the parameters settings taught by Willis as control information in the circuitry taught by Meneses because both disclosures teach displaying video game information to a player. The motivation to do so would have been to improve the audio effect to the user of the audio device.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 Al) and further in view of Pong et al (US 2014/0036127 A1) and further in view of Willis et al (US 2007/0299723 A1) and further in view of Lum et al (US 2005/0170889 A1).
Regarding claim 17, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Willis disclose the system of claim 16, but do not expressly disclose wherein interactions between headset accessory and headset are controlled based on said game being played. However, Lum et al disclose a video game processor wherein interactions between headset accessory and headset are controlled based on said game being played (Lum et al; Para [0013]-[0014]). It would have been obvious to one of the ordinary skills in the art before the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651